UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-6663 COLONIAL COMMERCIAL CORP. (Exact name of registrant as specified in its charter) New York 11-2037182 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Wagaraw Road, Hawthorne, New Jersey 07506 (Address of principal executive offices) (Zip Code) 973-427-8224 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer£ Non-accelerated filerT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 1, 2007 Common Stock, $.05 par value per share 4,645,680 shares Convertible Preferred Stock, $.05 par value per share 467,500 shares COLONIAL COMMERCIAL CORP. AND SUBSIDIARIES CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of March 31, 2007 (Unaudited) and December 31, 2006 2 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2007 and 2006 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 6. Exhibits 22 Table of Contents Explanatory Note This Form 10-Q/A is being filed to revise certain sections of the Form 10-Q for the quarter ended March 31, 2007 which was filed with the Securities and Exchange Commission on May 21, 2007.In the Form 10-Q previously filed, the Company stated it was utilizing the cumulative effect transition method pursuant to the guidance contained in SAB 108.Subsequent communications with the Securities and Exchange Commission (“SEC”) indicated that the Company had improperly applied the guidance in SAB 108.The Audit Committee and management of the Company concurred with the SEC and determined that it was necessary to restate the Company’s financial statements for the years ended December 31, 2004, 2005 and 2006, as they relate to the treatment of vendor rebates.The purpose of this 10-Q/A filing is to change the prior financial disclosures which stated that the Company relied upon SAB 108.No items other than these disclosures were affected by this change. No other changes have been made to the Company’s financial statements for the quarters ended March 31, 2007 and 2006. The following sections are amended in this Form 10-Q/A: Item 1.
